DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 10/15/2020, have been considered.

Response to Amendment
The action is responsive to the Amendment filed on February 2, 2021.  Claims 1, 5-6, 8-9, 11, 13, 18, and 20 were amended; claims 2-4 and 14-16 were cancelled; and claims 21-26 were added.  Thus, claims 1, 5-13, and 17-26 are pending.

Allowable Subject Matter
Claims 1, 5-13, and 17-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, assigning each of the two or more normalized wellbore logs a positive or negative sign based on the impact on a selected wellbore quality, computing weighting factors for each of two or more normalized wellbore logs from one or more loading vectors, designating one or more wellbore intervals in a reservoir quality log as pay regions based on a user-defined threshold, and transitioning a wellbore to production and producing hydrocarbons from the one or more 
The primary reason for the allowance of claim 13, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, assigning each of the two or more normalized wellbore logs a positive or negative sign based on the impact on a selected wellbore quality, computing weighting factors for each of two or more normalized wellbore logs from one or more loading vectors, preparing a composite reservoir quality index from the product of a reservoir quality log and a completion quality log, inputting a user-defined threshold for the composite reservoir quality log, designating one or more wellbore intervals in a composite reservoir quality log as regions of interest based on the user-defined threshold, and transitioning a wellbore to production or completion and producing hydrocarbons from or completing the one or more wellbore intervals designated as regions of interest.  Therefore, claim 11, and dependent claims 17-20 and 25-26, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2015/0088424 A1, to Burlakov et al., discloses a method for performing a field operation of a field having a subterranean formation, which includes inputting two or more wellbore logs into a correlation matrix and assigning each of the two or more wellbore logs a positive or negative value based on the impact on a selected wellbore quality.  
U.S. Patent Publication 2015/0346384 A1, to Kalyanaraman et al., is directed to dynamically normalizing logging data to enhance heterogeneous image information of a casing and/or the annulus material behind casing in a cased wellbore.  

U.S. Patent Publication 2013/0270011 A1, to Akkurt et al., discloses recovering hydrocarbons from a formation, which includes generating a quality index by combining two or more wellbore logs.  
In the Amendment filed on February 2, 2021, Applicant argued that the element(s) of assigning each of the two or more normalized wellbore logs a positive or negative sign based on the impact on a selected wellbore quality, and computing weighting factors for each of two or more normalized wellbore logs from one or more loading vectors, recited in claim 1, as well as claim 13, is not taught Burlakov, alone or in combination with Kalyanaraman, and/or with Lu, and/or with Akkurt.  Applicants’ arguments are persuasive.  Burlakov, alone or in combination with Kalyanaraman, and/or with Lu, and/or with Akkurt, fails to particularly disclose assigning each of the two or more normalized wellbore logs a positive or negative sign based on the impact on a selected wellbore quality, and computing weighting factors for each of two or more normalized wellbore logs from one or more loading vectors, recited in claim 1, as well as claim 13, is allowable over the prior art of record.
Applicant’s amendments and arguments presented in the Amendment filed on February 2, 2021 are persuasive.  Further, in response to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner determined that the set forth instant claim 1, as well as claim 13, is directed to patent eligible subject matter and the subject matter recited in claim 1 amounts to significantly more than an abstract idea, and are patent eligible.”1  The elements recited in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2106.04(a)(1)